Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                          No. 04-19-00173-CV

                  IN RE KERRVILLE LODGING, LLC d/b/a ECONOLODGE

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: June 12, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 25, 2019, relator filed a petition for writ of mandamus and the respondent and

the real party in interest responded. After considering the petition, the record, and the responses,

this court concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                     PER CURIAM




1
 This proceeding arises out of Cause No. 181053B, styled Kerrville Lodging, LLC d/b/a Econolodge and Jayram,
LLC v. Great American Insurance Group, pending in the 198th Judicial District Court, Kerr County, Texas, the
Honorable Rex Emerson presiding.